DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohori (JP 2018-0148627).
In regard to Claim 1:
	Ohori discloses, in Figure 1, a power system for controlling a connection point power at a connection point with a power grid, the power system comprising: 
a processing device (MC1) configured to calculate a guidance command value for controlling the connection point power to achieve a target power (Piref, Paragraph 0024); and 
a plurality of power control devices (PSCi) each configured to control an output power of mutually different types of control targets, based on the guidance command value (PC) input from the processing device and common to the plurality of power control devices (Paragraph 0023), 
wherein each of the plurality of power control devices (PCSi) calculates a target value of the output power, based on an optimization problem including a common evaluation function (Paragraph 0026), and the evaluation function includes the guidance command value and a design parameter for 
In regard to Claim 2:
Ohori discloses, in Figure 1, the power system according to claim 1, wherein the design parameter includes a first parameter, a second parameter, and a third parameter (Paragraph 0170), 
the first parameter is a parameter for adjusting an amount of change of the output power that depends on a change in the guidance command value, and a first setting value is substituted therefor (Paragraph 0172), 
the second parameter is a parameter for adjusting the output power in a case where the guidance command value is a value close to 0, and a second setting value is substituted therefor (Paragraph 0173), and 
the third parameter is a parameter for adjusting the guidance command value at which the output power begins to change, and a third setting value is substituted therefor (Paragraph 0174).
In regard to Claim 3:
Ohori discloses, in Figure 1, the power system according to claim 2, wherein the -first setting value, the second setting value and the third setting value are each set separately between a case where the guidance command value is a positive value and a case where the guidance command value is a negative value (Paragraph 0128).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.
In regard to Claim 6:

the power control device calculating a target value of the output power, based on an evaluation function of an optimization problem defined by the following equations (3) and (4) : 
    PNG
    media_image1.png
    61
    971
    media_image1.png
    Greyscale
 A =pr - (1 - a2) -pri"" i(4) a1 20where pref is the target value, pr is the guidance command value, prmt is a guidance command value limit which is a value defining a maximum value and a minimum value of the guidance command value pr, al, a2 and a3 are design parameters for which a setting value set for each of the 25power control devices is substituted, and a4 is a parameter that depends on a charging rate of a storage battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JOHN W POOS/Primary Examiner, Art Unit 2896